DETAILED ACTION
	Claims 2-21 are presented on 08/31/2021 for examination on merits.  Claims 2, 17, and 21 are independent base claims.  Claim 1 is cancelled by preliminary amendment on 08/31/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First: 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,541,821 B2 (hereinafter “USPAT 821”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 2, USPAT 821 anticipates:
A computer system comprising: 
non-transitory storage configured to store data for a plurality of accounts including an intermediary account (USPAT 821, CLM. 10: a non-transitory computer readable storage medium storing instructions for use with a computer system that includes a transceiver and a storage system); 
a processing system comprising instructions and at least one hardware processor, the instructions configured to cause, when executed by the at least one hardware processor (USPAT 821, CLM. 1: a processing system that includes at least one hardware processor), the at least one hardware processor to perform operations comprising: 
processing match data of a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier (USPAT 821, CLM. 1: the processing system configured to: 
receive, via the transceiver, match data that includes data for a match); 
based on the match data: 
generating a first blockchain transaction that includes data for a first transaction that includes the first identifier to an intermediary identifier that is associated with the intermediary account, wherein the data that is included in the first transaction is based on at least one value that is included in the match data (USPAT 821, CLM. 1: based on reception of the match data: generate a first blockchain transaction that includes data for a first transaction from the first client identifier to an intermediary identifier that is associated with the intermediary account), and 
generating a second blockchain transaction that includes data for a second transaction that includes the intermediary identifier to the second identifier, wherein the data that is included in the second transaction is based on at least one value that is included in the match data (USPAT 821, CLM. 1: generate a second blockchain transaction that includes data for a second transaction from the intermediary identifier to the second client identifier, wherein the data for the second transaction is based on at least one value that is included in the received match data); 
submitting the first and second blockchain transactions to a distributed blockchain computer system for incorporation into a blockchain that is maintained by the blockchain computer system (USPAT 821, CLM. 1: cause the first and second blockchain transactions to be incorporated into the blockchain of the distributed blockchain computer system); and 
generating a blockchain transaction and submitting the blockchain transaction for incorporation into the blockchain, the blockchain transaction including a programmatic structure with a timer condition or time condition, which upon satisfaction thereof, is configured to trigger a further programmatic action or event that is automatically executed (USPAT 821, CLM. 1: generate a blockchain transaction that includes a programmatic structure, the programmatic structure including a timer condition or time condition, which upon satisfaction thereof, is configured to trigger an additional action that is automatically performed).
Independent claim 17 and 21 are rejected for the same reason as claim 2, because they each recite the same limitations in similar language.
Regarding dependent claims 3-16 and 18-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Second: 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,462 B2 (hereinafter “USPAT 462”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 2, USPAT 462 anticipates:
A computer system comprising: 
non-transitory storage configured to store data for a plurality of accounts including an intermediary account (USPAT 462, CLM. 1: non-transitory storage configured to store data for a plurality of accounts that are associated with at least one cryptographic key, the plurality of accounts including an intermediary account); 
a processing system comprising instructions and at least one hardware processor, the instructions configured to cause, when executed by the at least one hardware processor (USPAT 462, CLM. 1: ), the at least one hardware processor to perform operations comprising: 
processing match data of a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier (USPAT 462, CLM. 1: receive match data of a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier); 
based on the match data: 
generating a first blockchain transaction that includes data for a first transaction that includes the first identifier to an intermediary identifier that is associated with the intermediary account, wherein the data that is included in the first transaction is based on at least one value that is included in the match data (USPAT 462, CLM. 1: based on reception of the match data: generate a first blockchain transaction that includes data for a first transaction from the first identifier to an intermediary identifier that is associated with the intermediary account, wherein the data that is included in the first transaction is based on at least one value that is included in the received match data), and 
generating a second blockchain transaction that includes data for a second transaction that includes the intermediary identifier to the second identifier, wherein the data that is included in the second transaction is based on at least one value that is included in the match data (USPAT 462, CLM. 1: generate a second blockchain transaction that includes data for a second transaction from the intermediary identifier to the second identifier, wherein the data that is included in the second transaction is based on at least one value that is included in the received match data); 
submitting the first and second blockchain transactions to a distributed blockchain computer system for incorporation into a blockchain that is maintained by the blockchain computer system (USPAT 462, CLM. 1: communicate … for incorporation into a blockchain that is maintained by the blockchain computer system); and 
generating a blockchain transaction and submitting the blockchain transaction for incorporation into the blockchain, the blockchain transaction including a programmatic structure with a timer condition or time condition, which upon satisfaction thereof, is configured to trigger a further programmatic action or event that is automatically executed (USPAT 462, CLM. 1: generate a blockchain transaction that includes a programmatic structure, the programmatic structure including a timer condition or time condition, which upon satisfaction thereof, is configured to trigger an additional action that is automatically performed).
Independent claim 17 and 21 are rejected for the same reason as claim 2, because they each recite the same limitations in similar language.
Regarding dependent claims 3-16 and 18-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Third: 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10084607 B2 (hereinafter “USPAT 607”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 2, USPAT 607 anticipates:
A computer system comprising: 
non-transitory storage configured to store data for a plurality of accounts including an intermediary account (USPAT 607, CLM. 10: a non-transitory computer readable storage medium storing instructions for use with a computer system that includes a transceiver and a storage system); 
a processing system comprising instructions and at least one hardware processor, the instructions configured to cause, when executed by the at least one hardware processor (USPAT 607, CLM. 1: a processing system that includes at least one hardware processor), the at least one hardware processor to perform operations comprising: 
processing match data of a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier (USPAT 607, CLM. 1: the processing system configured to: receive, via the transceiver, match data that includes data for a match between a first data transaction request); 
based on the match data: generating a first blockchain transaction that includes data for a first transaction that includes the first identifier to an intermediary identifier that is associated with the intermediary account, wherein the data that is included in the first transaction is based on at least one value that is included in the match data (USPAT 607, CLM. 1: based on reception of the match data: generate a first blockchain transaction that includes data for a first transaction from the first client identifier to an intermediary identifier that is associated with the intermediary account, wherein the data for the first transaction is based on at least some of the received match data), and 
generating a second blockchain transaction that includes data for a second transaction that includes the intermediary identifier to the second identifier, wherein the data that is included in the second transaction is based on at least one value that is included in the match data (USPAT 607, CLM. 1: generate a second blockchain transaction that includes data for a second transaction from the intermediary identifier to the second client identifier, wherein the data for the second transaction is based on at least some of the received match data); 
submitting the first and second blockchain transactions to a distributed blockchain computer system for incorporation into a blockchain that is maintained by the blockchain computer system (USPAT 607, CLM. 1: transmit the first and second blockchain transactions to the distributed blockchain computer system for storage into the blockchain); and 
generating a blockchain transaction and submitting the blockchain transaction for incorporation into the blockchain, the blockchain transaction including a programmatic structure with a timer condition or time condition, which upon satisfaction thereof, is configured to trigger a further programmatic action or event that is automatically executed (USPAT 607, CLM. 1: generate a blockchain transaction that includes a programmatic structure, the programmatic structure including a timer condition or time condition, which upon satisfaction thereof, is configured to trigger the generation of at least one new blockchain transaction for subsequent storage on the blockchain).
Independent claim 17 and 21 are rejected for the same reason as claim 2, because they each recite the same limitations in similar language.
Regarding dependent claims 3-16 and 18-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Fourth: 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9794074 B2 (hereinafter “USPAT 074”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 2, USPAT 074 anticipates:
A computer system comprising: 
non-transitory storage configured to store data for a plurality of accounts including an intermediary account (USPAT 074, CLM. 7: non-transitory computer readable storage medium storing instructions for use with a computer system that includes a transceiver and a storage system); 
a processing system comprising instructions and at least one hardware processor, the instructions configured to cause, when executed by the at least one hardware processor (USPAT 074, CLM. 1: a processing system that includes at least one hardware processor), the at least one hardware processor to perform operations comprising: 
processing match data of a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier (USPAT 074, CLM. 1: a transceiver configured to receive a match message from another computer system that matches data transaction requests, the match message including match data for a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier); 
based on the match data: 
generating a first blockchain transaction that includes data for a first transaction that includes the first identifier to an intermediary identifier that is associated with the intermediary account, wherein the data that is included in the first transaction is based on at least one value that is included in the match data (USPAT 074, CLM. 1: in response to reception of the match message: (a) generate a first blockchain transaction that includes the match data for the match between the first data transaction request and the second data transaction request), and 
generating a second blockchain transaction that includes data for a second transaction that includes the intermediary identifier to the second identifier, wherein the data that is included in the second transaction is based on at least one value that is included in the match data (USPAT 074, CLM. 1: generate at least one further blockchain transaction that includes information for a first transaction from the first identifier to an intermediary identifier that is associated with the intermediary account and information for a second transaction from the intermediary identifier to the second identifier); 
submitting the first and second blockchain transactions to a distributed blockchain computer system for incorporation into a blockchain that is maintained by the blockchain computer system (USPAT 074, CLM. 1: submitted to the blockchain; transmit the at least one further blockchain transaction to the distributed blockchain computer system for storage into the blockchain); and 
generating a blockchain transaction and submitting the blockchain transaction for incorporation into the blockchain, the blockchain transaction including a programmatic structure with a timer condition or time condition, which upon satisfaction thereof, is configured to trigger a further programmatic action or event that is automatically executed (USPAT 074, CLM. 1: generate a second blockchain transaction and include a programmatic structure into the second blockchain transaction that is configured to be executed by the distributed blockchain computer system, the programmatic structure including a condition that, upon satisfaction thereof).
Independent claim 17 and 21 are rejected for the same reason as claim 2, because they each recite the same limitations in similar language.
Regarding dependent claims 3-16 and 18-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Specification
The abstract of the disclosure is objected to because the last two sentences are grammatically deficient and confusing.  It appears to mean that “at least one further blockchain transaction is [generated for incorporation into the blockchain] that splits the match into two different transactions - one between the first identifier and an intermediary and the other one between [the second identifier and] the intermediary. The last sentence is unclear what “these” refer to.  Correction is required.  See MPEP § 608.01(b). 
Applicant is reminded of the proper language and format for an abstract of the disclosure.The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2, 17, and 21 are objected to because of the following informalities: 
Claims 2, 17, and 21 each recite a limitation “a second transaction that includes the intermediary identifier to the second identifier” deficiently in the second generating step of the respective claims, because of the phrase “the intermediary identifier to the second identifier”.  The Examiner suggests amending the limitation to “a second transaction identified by the intermediary identifier and the second identifier.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2, 17, and 21 each recite two instances of “at least one value that is included in the match data,” one in the step of generating a first blockchain transaction and the other one in the step generating a second blockchain transaction.  It is unclear where the two instances of “at least one value that is included in the match data” are the same.  There is insufficient antecedent basis for this limitation for “at least one value that is included in the match data” in the claims 2, 17, and 21, respectively.
Claims 3-16 and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 2 and 17, respectively.

Allowable Subject Matter
Claims 2-21 are allowable over prior art for the following reasons:
Independent claims 2, 17, and 21 each repeat a substantial portion of the allowable subject matter of the parent case Application No. 16-709254, filed 12/10/2019, now U.S. Patent #11,095,462.  The allowable features include “based on the match data of a match between a [two] data transaction requests: (a) generating a first blockchain transaction that includes data for a first transaction that includes the first identifier to an intermediary identifier that is associated with the intermediary account, wherein the data that is included in the first transaction is based on at least one value that is included in the match data, and (b) generating a second blockchain transaction that includes data for a second transaction that includes the intermediary identifier to the second identifier, wherein the data that is included in the second transaction is based on at least one value that is included in the match data” in combination with “generating a blockchain transaction and submitting the blockchain transaction for incorporation into the blockchain, the blockchain transaction including a programmatic structure with a timer condition or time condition, which upon satisfaction thereof, is configured to trigger a further programmatic action or event that is automatically executed.”  These features, in combination with the other limitations in the claim(s), are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.

/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/23/2022